Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 1 of 22 PageID 1218




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 DERRICK BROOKS,

                    Plaintiff,

 v.                                                   Case No: 8:17-cv-1897-02JSS

 HEALTHCARE-IQ, INC.

                    Defendant.


                                        ORDER

       This cause comes before the Court for consideration after oral argument on

 defendant’s motion for summary judgment. Dkt. 43. The Court finds that the

 “administrative exemption” of the Fair Labor Standards Act has been met by

 defendant, and there is no genuine issue of material fact that plaintiff is an exempt

 administrative employee, not entitled to overtime as an hourly worker.

 Accordingly, the Court grants the motion.

 I.    BACKGROUND

       The recitation of facts herein is not contested. Almost all of this recitation

 comes from plaintiff himself. From July 2015 to May 2017 plaintiff worked for

 defendant as a training manager. Dkt. 43-2 at 1. Plaintiff’s formal titles were:

 Applications Trainer (held briefly), Training Manager, and Training and

 Development Manager. Dkt. 45-1 ¶ 2; Dkt. 46 ¶ 2. Defendant sells and maintains
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 2 of 22 PageID 1219




 software packages for health care facilities that help the facilities manage their

 costs and operations. Dkt. 43-5 ¶ 2. Plaintiff was a trainer of customers,

 primarily, on these software packages. Dkt. 42 at 296-97. Defendant sold three

 main software packages, which plaintiff testified were “all very complex.” Id. at

 275.

        Plaintiff stated that in this job he “[m]anaged the curriculum design and

 delivery of three complex medical software programs targeting hospital

 corporation supply chain operations, medical surgical optimization in performance

 and strategic utilization and a dynamic fractal map presentation tools for key

 management professionals.” This description of plaintiff’s role comes from his

 present resume, which he attested to in his deposition. Dkt. 42 at 46-48; Dkt. 43-2

 at 1. Plaintiff stated that as part of these duties for defendant he “[t]ravelled

 nationwide to culminate the onboarding of new customers and re-engaging current

 customers, including advancing customer use of the full portfolio of software

 options, resulting in increased revenue.” Dkt. 43-2 at 1.

        As part of this job for defendant, plaintiff states that his “key successes” for

 defendant included “[c]omplete redesign of training curriculum resulting in 35%

 increase in training satisfaction surveys.” Id. As part of this success plaintiff

 “[t]rained over 380 customers in one year with an average of 4.3 overall rating on a

 1.00 (poor) to 5.00 (outstanding) scale . . . [, i]ncreased company sales and revenue


                                            2
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 3 of 22 PageID 1220




 through successful training initiatives that motivated key hospital administrators to

 purchase and utilize additional software packages based on the success and

 delivery of the initial training [with o]ver 90% satisfaction scores of direct report

 employees.” Id.

        In his deposition plaintiff noted that he managed the curriculum design, and

 managed the curriculum delivery. Dkt. 42 at 48, 58. Concerning management of

 the training delivery, plaintiff stated, “I took the helm as far as the introductions

 and some of those things” but others helped, “[s]o I cannot say for that entire time I

 managed all of it. During the end and during the time from once I became the

 training manager I was either doing it or consulting with someone else to do it.”

 Id. at 59.

        As to the training itself, plaintiff stated he was in charge. Id. at 62. On some

 occasions such as with an important customer, key executives of the company

 might have been in attendance, but plaintiff was in charge in most cases. Id. at 62-

 64. Sometimes distributors who had a relationship with the customer would be

 involved in the training, but in those instances plaintiff was still providing the

 content. Id. at 61-64.

        Besides this description of his job provided by plaintiff, the record shows

 that plaintiff was a skilled software trainer. The record shows that he formulated

 instructional modules for new customers, on his own and with extensive discretion


                                            3
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 4 of 22 PageID 1221




 exercised by himself. He quite rightly boasted that he was able to custom-tailor

 instruction for the various customers, something his predecessor did not do. Id. at

 50-53, 286. Plaintiff would submit a proposed curriculum that he had designed for

 the specific customer, and the marketing department would then have a significant

 role in giving feedback, often making changes. Id. at 50-51. This custom-

 designed instruction created by plaintiff resulted in increased favorable ratings that

 plaintiff received over the previous instructor. Id. at 55-56, 279. As plaintiff

 testified, “I completely redesigned the approach that was taken in the curriculum.”

 Id. at 55. This redesign resulted in a 35% increase in customer satisfaction

 surveys. Id. at 55-56. Plaintiff noted that some of this increase in customer

 satisfaction may also have been caused by simply more effective training, for

 which his presentation skills played a role. Id. at 57.

       The teaching modules often had graphs and illustrations in them. Plaintiff

 would either design those items himself or give instructions to his

 colleague/assistant Michele Massimino of “a conceptual presentation of what I

 wanted it to look like or what I was thinking, or I would even go to marketing and

 give them the ideas of what I wanted it to look like or what I was hoping we could

 have to better illustrate the training.” Id. at 53.




                                             4
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 5 of 22 PageID 1222




        Much of plaintiff’s work was done at various customers’ offices where the

 training took place. Id. at 305. Some training was done remotely via webinar; at

 times plaintiff participated in the webinars from his home. Id. at 133, 151, 305.

        Plaintiff started work in July 2015. Dkt. 43-2 at 1. At that time there was

 an incumbent training manager. Notwithstanding this, plaintiff did the training

 curriculum update packages as the incumbent manager “hated doing it.” Dkt. 42 at

 277. Plaintiff was promoted in December 2015 when the previous training

 manager left. Id. at 45. At that point plaintiff was the only person doing training.

 Id. Plaintiff testified, “when [the previous training manager] left I handled

 everything. . . . So I would have had to schedule the trainings, coordinate

 everything, and then when [Michele] came on I approved her expense reports and

 had someone to assist with paperwork.” Id. at 45-46.

        When the previous training manager departed plaintiff took his position,

 and plaintiff “did more of the coordination for plannings of the trainings . . . to pick

 up the gap to try to organize and plan and be a point of contact for trainings.” Id.

 at 276. Upon taking over the manager slot, plaintiff did it “completely differently”

 than the predecessor, and the scores improved with plaintiff’s trainings because, as

 plaintiff explained, he had superior “communication skills, organization[,]

 delivery.” Id. at 279. Plaintiff testified he was a “more effective trainer” than the

 previous training manager. Id. With a new training manager came new training


                                            5
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 6 of 22 PageID 1223




 materials: plaintiff noted “the materials change based on who’s doing the

 training.” Id. at 285.

       Plaintiff also customized his training materials for each customer, unlike his

 predecessor. Id. at 286. This customization was done by plaintiff researching

 items to fit a particular customer. No one back at headquarters approved these

 changes. Plaintiff testified he had the discretion to make these salutary changes.

 Id. at 286. Developing these educational tools varied by each customer’s needs

 and also varied depending upon which software package was being taught. The

 newest package, known as Colours, was the most complex and required the most

 effort to formulate the customized training. Id. at 289. Conducting this work and

 searching for pedagogic examples was left up to plaintiff – no one at headquarters

 told him what to do. Id. at 290. As to the software product called Informatics,

 plaintiff testified “I had a great deal of discretion.” Id. at 304. He testified he did

 not have that same level of discretion with the newer and more complex Colours

 product; and a coworker had more say for the third software product. Id. During

 the training sessions, the customers would ask plaintiff “[a] lot” of questions and

 plaintiff would answer them or, if unable to, make a list to find out answers to

 respond later. Id. at 294-95.

       Michele Massimino at times assisted plaintiff in a support role including

 helping with paperwork and training design. Id. at 46, 49, 53. Plaintiff reviewed


                                            6
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 7 of 22 PageID 1224




 and approved her expense reports. Id. at 46. Plaintiff testified that she was a

 truthful person. Id. at 38. As to plaintiff’s duties and authority, Massimino

 testified that mostly plaintiff did the training research and design. Dkt. 43-3 at 2.

 Plaintiff would check her work. Plaintiff did all or most of the work on the

 tutorials for the software package known as Informatics without any limitation on

 what he could do, nor much or any need for approval. He consulted with

 colleagues on the other packages. Id. at 2-6, 8. To Massimino’s knowledge there

 was no limit on plaintiff’s discretion in designing the training approach for

 Informatics. Id. at 11. As she understood it, the training approach that resulted in

 the increased number of users and high survey scores was plaintiff’s approach. Id.

 at 12.

          In addition to his resume, plaintiff has also provided to recent prospective

 employers a letter of recommendation by Rebecca Varner. Dkt. 42 at 66-67.

 Plaintiff intended that prospective employers would rely on Varner’s letter. Id. at

 68. Varner was plaintiff’s colleague when he worked for defendant. Dkt. 48-1 at

 15. In this letter Varner stated that plaintiff redesigned the training approach for all

 three of defendant’s distinct software products. Id. This effort by plaintiff resulted

 in more engaged customers and increased use of defendant’s products by them,

 said Varner. Id. Plaintiff verified that Varner’s perception was correct: he did

 indeed redesign the training approach for all defendant’s three distinct products.


                                             7
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 8 of 22 PageID 1225




 Id.; Dkt. 42 at 68. Varner also stated that plaintiff was a “key asset” to any

 organization, and plaintiff contributed to greater customer satisfaction yielding

 continued and increased revenues. Dkt. 48-1 at 15. At oral argument on February

 1, 2019, plaintiff’s counsel stated that plaintiff “ghost-wrote” Varner’s letter of

 recommendation.

       Defendant treated plaintiff as a professional or administrative employee, not

 an hourly employee. Plaintiff did not use or punch a time card. Dkt. 42 at 96.

 The record contains multiple instances of sick time off and personal time off,

 which plaintiff took and was never “docked” or penalized for. Id. at 215-16, 236-

 37, 249, 263; Dkt. 43-4. At one point plaintiff testified he kept working from

 home due to illness caused by a chemical exposure. Dkt. 42 at 163-64. Plaintiff’s

 pay was also not reduced for time spent at lunch, which could be from half an hour

 to one hour daily and at times included alcohol. Id. at 39, 119; see also id. at 39-40

 (alcohol “common” or “commonplace” on training trips in evening.)

         Likewise, some days included lengthy travel that plaintiff did not receive

 extra pay for. Id. at 175. And at times he was required to entertain customers in

 the evening; no additional salary was paid for this. Id. at 10, 177. On occasion

 paperwork was required to be completed “late at night” as well, “to get things

 done.” Id. at 185, 197, 220.




                                            8
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 9 of 22 PageID 1226




       Plaintiff wrote up his job description for defendant into a formal document

 as a project for work. Id. at 264. The job title he recommended was listed as

 “Training and Development Manager,” a job title plaintiff possessed. Dkt. 45-1 ¶

 2; Dkt. 42 at 264-65. Plaintiff described his job, and admitted he was working at

 it in the following manner:

              Leads training initiatives for all tools in a manner to
              foster both customer satisfaction and effective usage of
              the tools. . . . [F]ostering relationships and coordinating
              efforts with implementation, customers care, marketing,
              sales, IT and software development. . . . [T]akes a
              strategic approach to business success. [P]lans and
              manages both new and ongoing customer trainings. . . .
              [M]anages training staff. . . .

 Dkt. 42 at 265-67. Plaintiff testified he was “planning and managing” but others

 were doing this also. Id. at 267. As to “managing training staff,” plaintiff testified

 he was doing that “[i]n some ways, but not always and not for much of the time.”

 Id. at 267-68. Plaintiff stated that as part of the job he attempted to ensure

 effective planning and a more effective curriculum, and this was something he had

 designed but he was unable to see its implementation because it was not approved

 by superiors. Id. at 270.

        Plaintiff viewed this job as calling for a four-year college degree preferred,

 plus five years training and training management required. Id. at 272. Plaintiff

 himself met this education/experience criteria. Dkt. 43-2.



                                            9
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 10 of 22 PageID 1227




       During plaintiff’s tenure with defendant, in November 2016, the Department

 of Labor conducted an audit of defendant to determine, among other things,

 whether defendant had misclassified any employee as exempt. Defendant

 delivered to the Department a list of employees classified as exempt and their job

 descriptions. The job description defendant provided to the Department for

 plaintiff’s job was the same or nearly identical to the description plaintiff wrote up

 earlier as a project. See, e.g., Dkt. 43-1 at 1-6.

       Though he did raise the issue with defendant, plaintiff did not demand that

 he be paid overtime or be put on a time clock during his tenure with defendant. He

 brought this suit seeking actual and liquidated damages for uncompensated

 overtime under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”),

 shortly after his employment with defendant ended. Dkt. 1. In its Answer,

 defendant raises a counterclaim for Unjust Enrichment and, in the alternative,

 Breach of Contract. Dkt. 22 at 10. For both claims, defendant seeks to set off any

 award to plaintiff by the amount of “salary he was not entitled to for hours he did

 not work that were not subject to paid time off.” Id. at 10-11.

       After discovery was completed, defendant moved for summary judgment on

 the basis that plaintiff fell within the administrative exemption of the FLSA and

 was a non-hourly worker. 29 C.F.R. §§ 200-202. Dkt. 43. Plaintiff filed a




                                            10
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 11 of 22 PageID 1228




 response opposing Defendant’s request for summary judgment. Dkt. 45. The

 lawyers ably presented their cases at oral argument on February 1, 2019.

       At points plaintiff’s declaration attached to his response (Dkt. 45-1)

 materially contradicts his deposition testimony taken earlier in the case. Dkt. 42.

 When considering a motion for summary judgment, “[a] district court may

 disregard an affidavit . . . when a party to the suit files an affidavit that contradicts,

 without explanation, prior deposition testimony on a material fact.” Kernel

 Records Oy v. Mosley, 694 F.3d 1294, 1300 n.6 (11th Cir. 2012). The Court has

 carefully reviewed plaintiff’s deposition and declaration and has discounted those

 portions of the declaration that conflict with the deposition.

 II.   STANDARD OF REVIEW

       “The court shall grant summary judgment if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as

 a matter of law.” Fed. R. Civ. P. 56(a). An issue of fact is “genuine” only if “a

 reasonable jury could return a verdict for the nonmoving party.” Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if the fact

 could affect the outcome of the lawsuit under the governing law. Id.

       The moving party bears the initial burden of identifying those portions of the

 record demonstrating the lack of a genuinely disputed issue of material fact.

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant does so, the


                                             11
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 12 of 22 PageID 1229




 burden then shifts to the non-moving party to demonstrate that there are, in fact,

 genuine factual disputes which preclude judgment as a matter of law. Porter v.

 Ray, 461 F.3d 1315, 1320 (11th Cir. 2006). To satisfy its burden, the non-moving

 party “must do more than simply show that there is some metaphysical doubt as to

 the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

 U.S. 574, 586 (1986). The non-moving party must go beyond the pleadings and

 “identify affirmative evidence” that creates a genuine dispute of material fact.

 Crawford-El v. Britton, 523 U.S. 574, 600 (1998).

        In determining whether a genuine dispute of material fact exists, the Court

 must view the evidence and draw all factual inferences therefrom in a light most

 favorable to the non-moving party and must resolve any reasonable doubts in the

 non-moving party’s favor. Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th Cir.

 2007). Summary judgment should only be granted “[w]here the record taken as a

 whole could not lead a rational trier of fact to find for the non-moving party[.]”

 Matsushita, 475 U.S. at 587.

 III.   ANALYSIS

        The FLSA provides that employees are entitled to receive overtime pay at

 one and one-half times their regular rate for all hours worked in excess of forty

 hours per week. 29 U.S.C. § 207(a)(1). The FLSA also provides that an employee




                                           12
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 13 of 22 PageID 1230




 who is employed in a bona fide administrative capacity is exempt from the FLSA’s

 overtime-pay requirement. Id. § 213(a)(1).1

        An exemption is “applied only to those clearly and unmistakably within the

 terms and spirit of the exemption.” Morgan v. Family Dollar Stores, Inc., 551

 F.3d 1233, 1269 (11th Cir. 2008) (quotation omitted). Exemptions are narrowly

 construed against the employer, who bears the burden of proving that an employee

 is exempt from the FLSA’s overtime provision. Abel v. S. Shuttle Servs., Inc., 631

 F.3d 1210, 1212 (11th Cir. 2011). Thus, for an employer to prevail on the basis of

 an exemption, it must prove the applicability of the exemption by “clear and

 affirmative evidence.” Klinedinst v. Swift Invs., Inc., 260 F.3d 1251, 1254 (11th

 Cir. 2001) (quotation omitted).

        A.     The Administrative Exemption

        The administrative exemption applies if: 1) the employee is compensated on

 a salary or fee basis not less than $455 per week; 2) the employee’s “primary duty

 is the performance of office or non-manual work directly related to the

 management or general business operations of the employer or the employer’s

 customers”; and 3) the employee’s “primary duty includes the exercise of



 1
  The FLSA authorizes the Department of Labor to issue regulations defining the executive and
 administrative exemptions. See 29 U.S.C. § 213(a)(1). The Court must give the regulations
 promulgated by the Department of Labor “controlling weight unless they are arbitrary,
 capricious, or manifestly contrary to the statute.” Chevron, U.S.A., Inc. v. Nat. Resources
 Defense Council, Inc., 467 U.S. 837, 844 (1984).
                                              13
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 14 of 22 PageID 1231




 discretion and independent judgment with respect to matters of significance.” 29

 C.F.R. § 541.200(a).

       There is no dispute that plaintiff met the two prongs throughout his

 employment with defendant. Dkt. 45 at 3. The Court will first address the third

 prong, which is the dispositive issue here. Defendant must clearly establish as

 uncontested fact that plaintiff’s primary duty involved “the exercise of discretion

 and independent judgment with respect to matters of significance.” 29 C.F.R.

 § 541.200(a)(3).

       A “primary duty” is defined as “the principal, main, major or most important

 duty that the employee performs.” Id. § 541.700(a). A “[d]etermination of an

 employee’s primary duty must be based on all the facts in a particular case, with

 the major emphasis on the character of the employee’s job as a whole.” Id. The

 regulations provide the following non-exclusive list of factors to consider in

 determining an employee’s primary duty: 1) the importance of the employee’s

 primary duty compared with other duties; 2) the amount of time the employee

 spends on the primary duty; 3) the employee’s freedom from direct supervision;

 and 4) the relationship between the employee’s salary and the wages paid to other

 employees for the other duties performed by the employee. Id. The amount of

 time an employee spends performing exempt work serves as a guide but is not the

 sole consideration when evaluating an employee’s exempt status. Id. § 541.700(b).


                                          14
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 15 of 22 PageID 1232




 It is uncontested that plaintiff’s primary duty was designing training for the three

 software products and conducting the training.

       The second component, “the exercise of discretion and independent

 judgment,” generally “involves the comparison and the evaluation of possible

 courses of conduct, and acting or making a decision after the various possibilities

 have been considered.” Id. § 541.202(a). The regulations provide the following

 non-exclusive list of factors to consider in determining whether an employee

 exercises discretion and independent judgment with respect to matters of

 significance:

                 [W]hether the employee has authority to formulate,
                 affect, interpret, or implement management policies or
                 operating practices; whether the employee carries out
                 major assignments in conducting the operations of the
                 business; whether the employee performs work that
                 affects business operations to a substantial degree, even if
                 the employee’s assignments are related to operation of a
                 particular segment of the business; whether the employee
                 has authority to commit the employer in matters that have
                 significant financial impact; whether the employee has
                 authority to waive or deviate from established policies
                 and procedures without prior approval; whether the
                 employee has authority to negotiate and bind the
                 company on significant matters; whether the employee
                 provides consultation or expert advice to management;
                 whether the employee is involved in planning long- or
                 short-term business objectives; whether the employee
                 investigates and resolves matters of significance on
                 behalf of management; and whether the employee
                 represents the company in handling complaints,
                 arbitrating disputes or resolving grievances.


                                             15
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 16 of 22 PageID 1233




 Id. at § 541.202(b). “The exercise of discretion and independent judgment implies

 that the employee has authority to make an independent choice, free from

 immediate direction or supervision.” Id. at § 541.202(c). The term discretion and

 independent judgment, however, does not require that the decisions at issue have a

 finality that goes with unlimited authority and a complete absence of review. Id.

 A decision made as a result of the exercise of discretion and independent judgment

 may consist of recommendations for action rather than the actual taking of action.

 Id. The fact that an employee’s decision may be subject to review and that upon

 occasion the decision is revised or reversed does not necessarily mean that the

 employee is not exercising discretion and independent judgment. Id. The

 regulations also provide that the exercise of discretion and independent judgment

 “must be more than the use of skill in applying well-established techniques,

 procedures or specific standards described in manuals or other sources,” and “does

 not include clerical or secretarial work, recording or tabulating data, or performing

 other mechanical, repetitive, recurrent or routine work.” Id. at § 541.202(e).

       The third component, “matters of significance,” generally includes

 “responsibilities dealing with matters of broad scope and significant detail that

 have a profound effect on an employer’s business,” such as committing an

 employer in matters that have significant financial impact, negotiating and binding

 the company on significant matters, or planning long-term or short-term business


                                          16
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 17 of 22 PageID 1234




 objectives. Alvarez v. Key Transp. Serv. Corp., 541 F. Supp. 2d 1308, 1313-14

 (S.D. Fla. 2008) (citing 29 C.F.R. § 541.202).

       B.     Application

       Plaintiff meets many of the factors for determining “discretion and

 independent judgment” set forth in the Department of Labor’s regulation, 29

 C.F.R. § 541.202(b). It is uncontested that this plaintiff had the authority to both

 formulate and to implement management operating practices, related to the design

 of the curriculum and its presentation. As to presentation, he had very wide

 authority. And as to design, both plaintiff and his colleague Massimino assert

 without contradiction that plaintiff did it all. Other regulation factors are whether

 the employee carried out major assignments in conducting the business, and

 whether that work affects the business operations to a substantial degree. Those

 are plainly met. The training function was vital to the software sales, and

 plaintiff’s effective training skills actually increased revenue by fostering more

 sales. Other factors in the regulation that touch upon plaintiff’s administrative

 discretion are his ability to deviate from established policies, and whether he

 provided consultation or expert advice to management (plainly so, as he not only

 created individual training modules customized for clients, but he “completely

 redesigned” the entire training curriculum).




                                           17
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 18 of 22 PageID 1235




       Beyond the regulatory guidance, the Court considers the parties’ behavior

 before this lawsuit and any related motivations arose. Although one should

 discount labels placed upon jobs by an employer, plaintiff called himself “a

 manager.” Plaintiff testified he managed the curriculum design and managed

 curriculum delivery both directly and in consultation with others. To “manage”

 means “to control and direct, to administer, to take charge of. To conduct; to carry

 on the concerns of a business or establishment. Generally applied to affairs that

 are somewhat complicated and that involve skill and judgment.” Black’s Law

 Dictionary 865 (5th ed. 1981). Besides “managing,” plaintiff used other terms to

 describe what he did: “plans,” and “coordination for plannings,” “leads training

 initiatives,” “takes a strategic approach to business success,” and “development” of

 materials. Dkt. 42 at 265-69, 276. Plaintiff’s own words depict the discretion,

 skill, and independent judgment that he used on the job.

       Besides his description of his job, Plaintiff’s work behavior does not support

 his present position that he should have been considered an hourly worker, rather

 than an exempt, administrative one. He behaved as a professional with lax

 supervision, often setting his own hours and informing supervisors later.

       The record shows that in plaintiff’s 22 months in defendant’s employ, he

 called in sick during the work week and took or sought time off for medical

 reasons such as illness or doctor visits approximately 20 or more times. See Dkt.


                                          18
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 19 of 22 PageID 1236




 43-8; Dkts. 48-2 through 48-4. He was apparently never “docked” or penalized for

 this large number of times he took off.

       On top of this, the record shows plaintiff also took weekdays off, arrived

 late, or asserted he would be “working from home” even more frequently. He

 expressly stated to his boss in emails he was “working from home” numerous

 times. See Dkt. 43-8; Dkts. 48-2 through 48-4. An employee who informs his

 supervisor he is “working from home” at times of his own choosing suggests one

 vested with discretion, without daily or close supervision. Certainly keeping

 hourly track of such an employee on a time-clock basis would be problematic for

 the employer. Plaintiff took his own varying lunch periods and one or two drinks

 at lunch is no sin, although it tends to show independence and lack of close

 supervision (as does the vodka screwdriver at 10:17 am on plaintiff’s expense

 report from the Atlanta airport. Dkt. 48-4 at 8).

       Judge Posner has noted that this situation where the employee works

 extensively “on the road” or away from the office supports a finding of

 administrative exemption. In seeking to limn the somewhat obtuse regulations,

 Judge Posner noted that:

              [O]ne sees what this regulation is getting at: a legal
              requirement to pay a worker a fixed percentage increase
              in his wage if he works more than 40 hours a week
              doesn’t fit a worker who spends much of his work time
              off the employer’s premises, where he can’t be


                                           19
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 20 of 22 PageID 1237




              supervised and so if entitled to overtime would be
              tempted to inflate his hours. See 29 C.F.R. § 541.202(c).

 Verkuilen v. Mediabank, LLC., 646 F.3d 979, 981 (7th Cir. 2011) (additional

 citations omitted) (finding administrative exemption for manager of customer’s

 account who “has to learn about the customers’ business” so software “can be

 adapted to the customer’s needs . . . [and] has to spend much of her time on

 customers’ premises training staff in the use of the software, answering questions

 when she can and when she can’t taking them back to [defendant’s] software

 developers”).

       The most significant part of plaintiff’s discretion in formulating his work

 product was the freedom he had to tailor various instruction modules to the

 respective clients, depending upon the client needs and situation, not unlike the

 plaintiff in Verkuilen, supra. How plaintiff taught and fielded customers’

 questions was almost entirely up to him. Combining this fact with the liberty

 plaintiff asserted regarding his work schedule leads one to case law guidance: “key

 factors illustrating that an employee does possess the requisite independence to

 satisfy the administrative exemption include ‘an employee’s discretion to set h[is]

 own schedule and to tailor communications to a client’s individual needs.’” Klein

 v. Torrey Point Grp., LLC, 979 F. Supp. 2d 417, 429 (S.D.N.Y. 2013) (citing Reich

 v. John Alden Life Ins. Co., 126 F.3d 1, 14 (1st Cir. 1997)). Much like the plaintiff

 in Klein v. Torrey Point, this plaintiff worked from home and often determined his
                                          20
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 21 of 22 PageID 1238




 own schedule, including when and how to eat his daily lunch. More importantly,

 he “acknowledged that he was responsible for analyzing the particular needs of

 individual customers” in a “very complex” task to fulfill the customers’ needs. Id.

 The fact that plaintiff’s independence was subject to checks and balances does not,

 as the regulations plainly indicate, automatically render his employment

 insufficiently independent for § 541.202 purposes. Id.; see also 29 C.F.R. §

 541.202(c).

       Other courts have found a plaintiff’s creation of training materials used to

 train others to be significant in illustrating the creator’s workplace independence.

 E.g., Bernard v. Grp. Publ’g, Inc., 970 F. Supp. 2d 1206, 1225 (D. Colo. 2013).

 Just like plaintiff here, the seminar trainers in Muller v. American Management

 Ass’n Int’l, 368 F. Supp. 2d 1166, 1176-77 (D. Kan. 2004), who were found to

 exercise discretion in their work, “ma[d]e the seminars theirs…[,] inject[ed] their

 own personality into the material, [used] examples or stories from their own

 experience, [incorporated] current events or local developments into the

 presentation, and [developed] a unique style of presentation.” Id. at 1176. As

 these cases show, plaintiffs who exercise their own judgment to tailor or mold

 solutions or approaches for clients and customers tend to exercise sufficient

 discretion to qualify for an overtime exemption. Accord Hines v. State Room, Inc.,

 665 F.3d 235, 245-47 (1st Cir. 2011) (holding that individuals selling banquet


                                           21
Case 8:17-cv-01897-WFJ-JSS Document 53 Filed 02/08/19 Page 22 of 22 PageID 1239




 events, who worked with discretion in helping customers select various options,

 exercised independent judgment and discretion regarding matters of significance to

 the employee and were properly classified as exempt); Swartz v. Windstream

 Commc’ns Inc., 429 F. App’x 102, 105 (3d Cir. 2011) (employee who designed

 telecommunications systems for individual customers exercised discretion and

 independent judgment supporting administrative exemption).

       Plaintiff’s own words establish that he exercised quite a bit of discretion and

 independence in the carrying out his primary duty. And his primary duty was

 indeed a matter of significance to defendant. The administrative exemption to the

 FLSA is met.

       Accordingly, it is ordered that defendant’s Motion for Summary Judgment

 (Dkt. 43) is granted. Because defendant’s counterclaims seek merely to set off any

 award granted to plaintiff, and the Court has determined that no such award is

 warranted, the counterclaims are due to be dismissed. The Clerk is ordered to

 enter judgment for defendant on plaintiff’s one count in his Complaint and close

 the case.

       DONE and ORDERED in Tampa, Florida on February 8, 2019.

                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE
 COPIES FURNISHED TO:
 Counsel of Record


                                          22
